               Case 2:18-cr-00236-RSL Document 57-1 Filed 09/20/19 Page 1 of 1



 1                                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT FOR THE
 6
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE
 8
       UNITED STATES OF AMERICA,                                     NO. CRl 8-236RSL
 9
                                  Plaintiff,
                                                                     fji:oposed] •
10
11                                                                   ORDER GRANTING UNITED STATES'
                            V.
                                                                     MOTION TO FILE A RESPONSE IN
12
       BABAK REZAPOUR,                                               EXCESS OF SIX PAGES
13
14                                Defendant.

15
             The Court having reviewed the Government's Motion to File a Response in Excess
16
     of Six Pages, enters the following order:
17
             IT IS HEREBY ORDERED that the motion is GRANTED. The United States may
18
     file its Reply in Support of Motion to Admit Evidence of Defendant's Prior Sexual Assault
19
     Under Rules 413 and 404(b) that does not exceed thirteen pages in length.
20
             DATED this--1!1.!:day of September, 2019.
21
22
23
                                                                 ROBETS,LASNIK
24                                                               United States District Judge
25
     Presented by:
26
27 Isl Marie M Dalton
28 MARIE M. DALTON
   JAMES D. OESTERLE
   Assistant United States Attorneys
      Order Granting United States' Motion to File a Response in Excess of 12 Pages     UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
      (UNITED STATES v. AUBREY TAYLOR/ CR16-300 RSL)-1                                   SEATTLE, WASHINGTON 9810 I
                                                                                               (206) 553-7970
